Citation Nr: 1756373	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-04 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for a right knee condition.

4. Entitlement to service connection for a left hip condition.

5. Entitlement to service connection for a right hip condition.

6. Entitlement to service connection for a cervical spine condition, to include as secondary to the service-connected lumbar spine disability.

7. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder condition.

8. Entitlement to service connection for a right shoulder condition.

9. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of multiple joints.

10. Entitlement to service connection for arthritis of multiple joints.

11. Entitlement to an initial rating in excess of 40 percent for the service-connected lumbar spine disability.

12. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
A December 2013 rating decision granted a 40 percent rating for the lumbar spine disability effective from March 27, 2009.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating for the lumbar spine disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

At the hearing the Veteran raised the issue of entitlement to a TDIU as a component of his increased initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue will be adjudicated in this decision.  

The issues of entitlement to service connection for left and right knee conditions, left and right hip conditions, a cervical spine condition, a right shoulder condition, and arthritis of multiple joints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


VETERAN'S CONTENTIONS

A. Tinnitus

The Veteran contends that he began to experience tinnitus during service after firing rifles and that it has continued intermittently since that time.  He also asserts that although he told a December 2009 VA examiner that his tinnitus began 1-2 years after service, he did not understand the examiner's questions.  See November 2016 Hearing Testimony.   

B. Lumbar Spine Disability

The Veteran requests a 60 percent rating due to incapacitating episodes which he alleges prevent him from working.  He also reports radiating pain and numbness down his legs which cause difficulty in working and standing.  He describes numbness radiating down to his toes on the right side and burning and tingling down to the knee on the left side.  He also reports right side foot drop.  See November 2016 Hearing Testimony.   
	
C. TDIU

The Veteran testified that his service-connected disabilities have limited him to working 3 days per week and that he has been unable to go into his office and has lost employees.  He explained that he works in insurance and health management and operates his own business.  See November 2016 Hearing Testimony.   


FACTUAL FINDINGS

1. A February 2001 rating decision that denied the claims of entitlement to service connection for a right shoulder disability (originally denied as right shoulder rotator cuff injury) and for arthritis of multiple joints was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claims for service connection.

3. Competent and credible evidence indicates that the Veteran's tinnitus began during service.

4. The Veteran has not been diagnosed with ankylosis of the lumbar spine.

5. At no time during the pendency of the appeal was the Veteran diagnosed with intervertebral disc syndrome (IVDS).  

5. Throughout the period on appeal, the Veteran's left lower extremity has been affected by intermittent burning, pain, and tingling with decreased sensation along the left anterior thigh.  There is no evidence of muscle atrophy or trophic changes. These findings are consistent with no more than mild incomplete paralysis of the left femoral nerve.  See December 2009, August 2013, and November 2013 VA examination reports.  

6. Throughout the period on appeal, the Veteran's right lower extremity has been affected by constant radiating pain, severe paresthesias and/or dysesthesias, moderate numbness, and decreased sensation and reflexes.  The Veteran has also subjectively complained of foot drop and slightly decreased muscle strength, and he requires the use of a cane.  There is no evidence of muscle atrophy or trophic changes.  An August 2013 VA examiner noted that the Veteran's radiculopathy involves both the femoral and sciatic nerve roots of the right lower extremity.   These findings are consistent with no more than moderate incomplete paralysis of the sciatic and femoral nerves.  See December 2009, August 2013, and November 2013 VA examination reports; June 2009 and January 2012 private treatment records.  

7. The Veteran has been employed throughout the course of the appeal period; the probative evidence does not suggest that his employment has not been substantially gainful. 


LEGAL CONCLUSIONS

1. New and material evidence has been submitted, and the claim of entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. New and material evidence has been submitted, and the claim of entitlement to service connection for arthritis of multiple joints is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

3. The criteria for establishing service connection for tinnitus are met.  38 U.S.C.      §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for an initial rating in excess of 40 percent for the lumbar spine disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 (2017).

5. Throughout the period on appeal, the criteria for a separate rating of 10 percent, but no higher, for left lower extremity radiculopathy of the femoral nerve associated with the Veteran's lumbar spine disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.120, 4.124, 4.124a, Diagnostic Code 8526 (2017).

6. Throughout the period on appeal, the criteria for a separate rating of 20 percent, but no higher, for right lower extremity radiculopathy of the femoral nerve associated with the Veteran's lumbar spine disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.120, 4.124, 4.124a, Diagnostic Code 8526 (2017).

7. Throughout the period on appeal, the criteria for a separate rating of 20 percent, but no higher, for right lower extremity radiculopathy of the sciatic nerve associated with the Veteran's lumbar spine disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.120, 4.124, 4.124a, Diagnostic Code 8520 (2017).

8. The criteria for a TDIU are not met.  38 U.S.C. § 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence for Right Shoulder and Arthritis of Multiple Joints Claims

The Veteran's claims seeking entitlement to service connection for a right shoulder condition and for arthritis of multiple joints were previously denied in a February 2001 rating decision.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.   

The evidence considered at the time of the February 2001 rating decision consisted of the Veteran's service treatment records.  The claims were denied because the Veteran was not shown to have current disabilities.  

The evidence added to the record since that time includes private treatment records noting continuing joint pain and the Veteran's hearing testimony that he was recently diagnosed with fibromyalgia by a private neurosurgeon.  The Veteran is competent to report that he was diagnosed with a condition, and his report is credible solely for the purposes of determining whether to reopen the claim, and triggers VA's duty to assist to obtain these records.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Justus v. Principi, 3 Vet. App. 510, 513 (1992); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Since such evidence relates to an unestablished facts necessary to substantiate the claims, namely, current disabilities,  
it is new and material, and the claims of entitlement to service connection for a right shoulder condition and for arthritis of multiple joints are reopened.  
 
II. Tinnitus

The record reflects a current diagnosis of tinnitus.  Specifically, the Veteran testified that his tinnitus began during service and has continued since that time.  
When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible. Further, the Veteran's statements also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

In light of the evidence of record, including the Veteran's competent and credible reports of tinnitus that has continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.            §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

III. Lumbar Spine Disability

In addressing why a rating in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran has not been diagnosed with unfavorable ankylosis of the entire thoracolumbar spine, as is required for a higher rating of 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Additionally, the Veteran has not been diagnosed with IVDS; therefore, a rating based on incapacitating episodes due to IVDS is not warranted.  See August 2013 VA examination report.  

With regard to why a separate rating higher than 10 percent for radiculopathy of the left lower extremity is not warranted, findings supportive of a higher rating, 
including constant radiating pain, numbness, muscle atrophy, trophic changes, and numbness and paresthesias and/or dysesthesias that are more than mild in nature have not been reported or found on examination at any point during the course of the appeal.  Rather, the Veteran described radiating pain and numbness down his right leg rather than his left during private treatment in May and June 2009 and explained to the August 2009 VA examiner that he had no leg pain and only minimal groin pain on the right.  The August 2013 and November 2013 VA examiners found that the Veteran did not have left lower extremity radiculopathy symptoms.  Moreover, the Veteran testified that his muscle strength and reflexes are fine and that he experiences a loss of strength in his right foot, only.  See 38 C.F.R. §§ 4.120; 4.124; 4.124a, Diagnostic Code 8526.

With regard to why separate ratings higher than 20 percent for radiculopathy of the sciatic and femoral nerves of the right lower extremity are not warranted, findings supportive of higher ratings, including muscle atrophy or trophic changes have not been reported or found on examination at any point during the course of the appeal.  Moreover, muscle strength was only mildly reduced (4/5) during private treatment in June 2009 and was full during the August 2013 VA examination.  The November 2013 VA examiner noted that the Veteran could dorsiflex both ankles; thus, he concluded that a true foot drop was not present.  See 38 C.F.R. §§ 4.120; 4.124; 4.124a, Diagnostic Codes 8520, 8526.  

The Board has considered the Veteran's statements regarding the difficulty he experiences bending, sleeping, dressing, and working, as well as his subjective symptoms, including pain, weakness, and numbness.  However, the Board concludes that the medical evidence of record is of greater probative value than the lay allegations regarding the severity of his lumbar spine disability.  Moreover, the Veteran does not allege that he suffers from ankylosis of the lumbar spine or from IVDS.

In summary, the Board finds that, for the lumbar spine disability, the criteria for a rating of 40 percent have not been met.  The Board also finds that the criteria for a separate 10 percent rating, but no higher, for left lower extremity radiculopathy affecting the femoral nerve, and the criteria for separate 20 percent ratings, but no higher, for right lower extremity radiculopathy affecting the sciatic and femoral nerves, have been met.  

IV. TDIU

The Board finds that entitlement to a TDIU is not warranted.  Given the Veteran's testimony that he owns and operates his own insurance and wealth management business, and supervises an employee, the evidence does not suggest that his employment does not constitute substantially gainful employment.  See 38 C.F.R. § 4.16(a).  The Veteran has not asserted that his earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Moreover, given his managerial and supervisory responsibility, the evidence does not suggest that the Veteran's employment is in a protected environment.  See 38 C.F.R. § 4.16(a); Cantrell v. Shulkin, 15-3439, slip op. at 32-33 (U.S. Vet. App. Apr. 18, 2017) (where a Veteran's disabilities do not result in lost income or where legally required accommodations permit a veteran to maintain gainful employment, an award of TDIU does not serve its intended purpose) (Lance, J., concurring).  

The Board points out that the occupational impairment averred to by the Veteran and reflected by the medical evidence is accounted for in the disability ratings assigned for his lumbar spine disability.  See 38 C.F.R. § 4.1 (2017) (explaining that disability evaluation percentages "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.").  

In summary, Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities have rendered him unable to obtain and maintain gainful employment consistent with his education, training, and prior work experience.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to a TDIU is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

The claim of entitlement to service connection for a right shoulder disability is reopened, and to this extent only the appeal is granted.

The claim of entitlement to service connection for arthritis of multiple joints is reopened, and to this extent only the appeal is granted.

Service connection for tinnitus is granted.

An initial rating in excess of 40 percent for the lumbar spine disability is denied.  

Since March 27, 2009, a separate 10 percent rating, but no higher, for left lower extremity radiculopathy of the femoral nerve associated with the lumbar spine disability is granted. 

Since March 27, 2009, a separate 20 percent rating, but no higher, for right lower extremity radiculopathy of the femoral nerve associated with the lumbar spine disability is granted. 

Since March 27, 2009, a separate 20 percent rating, but no higher, for right lower extremity radiculopathy of the sciatic nerve associated with the lumbar spine disability is granted. 

Entitlement to a TDIU is denied.  


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

In this case, the Veteran essentially contends that his remaining musculoskeletal claims either (1) resulted from specific trauma during service or are secondary to the lumbar spine disability, or (2) are the result of fibromyalgia which began during service concurrent with his lumbar spine injury. 

At the outset, updated private treatment records should be requested, as the Veteran testified that he was recently diagnosed with fibromyalgia by his private neurosurgeon; the most recent private treatment records associated with the claims file are dated in 2013.  
 
Turning first to the bilateral knee and hip claims, the Veteran asserts that his knee and hip disabilities resulted from falling 30 feet from a helicopter and landing on his tailbone and right leg on a flight deck.  He maintains that he has experienced knee and hip pain since that time.  See August 2013 VA examination report, November 2016 Hearing Testimony. 

The service treatment records reflect that in November 1989 the Veteran reported tenderness in the sacral area after falling 30 feet from a helicopter to the flight deck.  No swelling was noted and the Veteran was instructed to perform light duty for three days.  He subsequently reported bilateral hip pain in August 1990 and September 1990 and was assessed with polyarthralgia.  He continued to report swollen or painful joints throughout his entire body, and an April 1996 separation examination report noted arthralgias of multiple joints.  See December 1991, April 1995 treatment records, April 1996 separation examination report.

Following service, the Veteran reported that he was involved in a motor vehicle accident in 2004 which affected the nerves in his hips right greater than left.  An x-ray of the bilateral hips taken in January 2004 noted no evidence of acute fracture or dislocation with no significant degenerative changes; the x-ray was interpreted as negative.  He reported a flare up of hip pain in November 2008.  See November 2008 private treatment record.  A right hip x-ray taken at that time was interpreted as normal.  He also continued to report joint pain in his knees and hips.  See September 2010 private treatment record noting pain in sacroiliac joint, June 2011 private treatment record recording his statement that his elbows, knees, and ankles felt like they were on fire, and January 2012 treatment record noting left hip cramping.  
In August 2013 a VA examiner noted the Veteran's report of falling from the helicopter during service and subsequently experiencing bilateral hip and knee pain.  Noting that recent x-rays of the bilateral hips revealed degenerative arthritis, and that the Veteran reported no other trauma to his hips other than the helicopter fall, the examiner provided a positive opinion linking the hip conditions to the in-service helicopter fall.  The examiner did not note the negative x-ray findings from 2004 and 2008.  The examiner also provided an opinion linking the Veteran's residual knee pain to the helicopter fall.  However, although the examiner noted in one section of the examination report that the Veteran had degenerative arthritis of the knees diagnosed by x-ray but in the opinion section stated that x-rays were pending and that traumatic arthritis may be present.  

By contrast, the November 2013 VA examiner noted that concurrent x-rays of the hips and knees were negative and did not diagnose any knee disabilities.  He also noted that the right knee Lachman's sign was positive, however, such a finding does not, itself, constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The August 2013 VA opinions are not adequate to adjudicate the claim.  The examiner based the hip opinion on an inaccurate factual premise: that the Veteran suffered no post-service hip injuries, and did not consider the previous post-service x-ray evidence showing no hip abnormalities.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Concerning the knee opinion, it is unclear from the examination report as to whether the Veteran had actually been diagnosed with arthritis, given that the opinion specifically stated that x-rays were pending.  Therefore, the Veteran should be afforded a new joints examination. 

That examiner should also address the cervical spine, right shoulder, and arthritis of multiple joints claims.  

Concerning the cervical spine, the Veteran asserts that his back injury predisposed him to suffer a subsequent cervical spine injury.  The November 2013 VA examiner diagnosed degenerative disc disease of the cervical spine but did not render a nexus opinion.  The joints examiner should render an opinion, to include as secondary to the service-connected lumbar spine disability.  

Concerning the right shoulder, the Veteran asserts that he tore his right rotator cuff during the helicopter accident.  A December 1995 service treatment record notes an assessment of a possible rotator cuff injury vs. tear, and the Veteran reported decreased shoulder strength on his April 1996 report of medical history of separation.  The separation examination conducted at that time noted the right shoulder rotator cuff injury.  The November 2013 VA examiner did not diagnose any right shoulder disabilities; however, he stated that the right shoulder shows limitation of motion and pain.  The joints examiner should render a nexus opinion.  

Finally, as previously noted, the Veteran reported that he has been diagnosed with fibromyalgia.  The examiner should consider any such medical evidence, and then render an opinion as to whether the Veteran suffers from arthritis or another condition affecting multiple joints.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have treated him for his knees, hips, neck, shoulder, and fibromyalgia since 2013, to include his private neurosurgeon.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for a joints examination.  The examiner should complete the disability benefits questionnaires for knee and lower leg, hip and thigh, neck (cervical spine), shoulder and/or arm, and fibromyalgia.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any left knee disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since March 2009).

b. Based upon the examination results and review of the record, the examiner should identify the presence of any right knee disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since March 2009).

c. Based upon the examination results and review of the record, the examiner should identify the presence of any left hip disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since March 2009).

d. Based upon the examination results and review of the record, the examiner should identify the presence of any right hip disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since March 2009).

In rendering these opinions, the examiner should determine whether the Veteran's knee and/or hip symptoms are part and parcel of the Veteran's lumbar spine disability with bilateral lower extremity radiculopathy, or are medically distinct from the lumbar spine condition.  

e. For any left knee, right knee, left hip, or right hip disabilities identified, is it at least as likely as not (50 percent probability or greater) that the conditions are causally related to service?  Please explain why or why not.  

In addressing this question, please comment on the significance, if any of the following: (1) the Veteran's report of sacral pain following the November 1989 helicopter crash, (2) subsequent service treatment records noting assessments of arthralgias of multiple joints, (3) post-service hip x-rays in 2004 and 2008 interpreted as normal, and (4) the August 2013 and December 2013 VA examination reports.  

The examiner should also consider whether the Veteran has fibromyalgia or a similar condition and whether it is at least as likely as not related to his current hip and/or knee symptoms.  

f. Based upon the examination results and review of the record, the examiner should identify the presence of any cervical spine disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since March 2009).

g. If any cervical spine conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  

The examiner should also consider whether the Veteran has fibromyalgia or a similar condition and whether it is at least as likely as not related to his current cervical spine symptoms.  


h. If not directly related to service on the basis of question (g), is it at least as likely as not that the cervical spine disability was caused by the service-connected lumbar spine disability?  Please explain why or why not.  

i. If not caused by a service-connected disability, is it at least as likely as not that the cervical spine disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the lumbar spine disability?  Please explain why or why not.  

j. If the examiner finds that the cervical spine disability has been permanently worsened beyond normal progression (aggravated) by the lumbar spine disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the cervical spine disability that is attributed to the lumbar spine disability.  

In answering questions (h)-(j), the examiner is invited to comment on the Veteran's assertion that he was predisposed to cervical spine injuries due to his lumbar spine condition.  

k. Based upon the examination results and review of the record, the examiner should identify the presence of any right shoulder disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since March 2009).

l. If any right shoulder conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In answering this question, please discuss the December 1995 assessment of a possible right rotator cuff injury and the November 2013 VA examiner's finding that the right shoulder shows limited motion and pain.

The examiner should also consider whether the Veteran has fibromyalgia or a similar condition and whether it is at least as likely as not related to his current right shoulder symptoms.  

m. Based upon the examination results and review of the record, the examiner should identify the presence of a condition manifested by arthritis of multiple joints present during the course of the claim.  If none is present, the examiner should report whether such has been present during the pendency of the claim (since March 2009).

n. If any such condition is present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In answering this question, please discuss the Veteran's reports of unspecified joint pain during service as well as the accompanying diagnoses of polyarthralgia. 

The examiner should also again consider whether the Veteran has fibromyalgia or a similar condition and whether it is at least as likely as not related to service.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


